NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 4 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAFAGAD ALI,                                    No.    19-72273

                Petitioner,                     Agency No. A215-814-646

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 5, 2020
                               Portland, Oregon

Before: PAEZ and RAWLINSON, Circuit Judges, and PREGERSON,** District
Judge.

      Petitioner Rafagad Ali, a native and citizen of Pakistan, petitions for review

of the Board of Immigration Appeals’ (BIA) order dismissing his appeal of an

immigration judge’s (IJ) decision denying his asylum, withholding of removal, and

Convention Against Torture (CAT) claims and rejecting his due process claim.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Dean D. Pregerson, United States District Judge for
the Central District of California, sitting by designation.
We have jurisdiction under 8 U.S.C. § 1252(a). We review for substantial

evidence factual findings by the IJ. Ren v. Holder, 648 F.3d 1079, 1083 (9th Cir.

2011) (citing Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009)). The findings

“are conclusive unless any reasonable adjudicator would be compelled to conclude

to the contrary.” 8 U.S.C. § 1252(b)(4)(B). We review de novo claims of due

process violations in immigration proceedings. Lianhua Jiang v. Holder, 754 F.3d

733, 738 (9th Cir. 2014) (citing Lopez-Urenda v. Ashcroft, 345 F.3d 788, 791 (9th

Cir. 2003)). We grant the petition for review and remand for further proceedings.

      1.     The BIA erred by concluding that Ali could not demonstrate

prejudice. To establish a due process violation, a petitioner must explain that (1)

the proceeding was fundamentally unfair and (2) he was prejudiced such “that the

outcome of the proceeding may have been affected by the alleged violation.”

Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (citations omitted) (emphasis

added). “Our review is limited to those grounds explicitly relied upon by the

[BIA].” Budiono v. Lynch, 837 F.3d 1042, 1046 (9th Cir. 2016) (citing Najmabadi

v. Holder, 597 F.3d 983, 986-87 (9th Cir. 2010)). Because the BIA did not analyze

whether Ali’s proceeding was fundamentally unfair, we review only its

determination that Ali did not show prejudice. See id.

      To show prejudice, a petitioner “need not explain exactly what evidence he

would have presented in support of his application, and we may infer prejudice in


                                          2
the absence of any specific allegation as to what evidence [petitioner] would have

presented . . . had he been provided the opportunity to present that evidence.”

Tawadrus v. Ashcroft, 364 F.3d 1099, 1105 (9th Cir. 2004) (quoting Cano-Merida

v. INS, 311 F.3d 960, 965 (9th Cir. 2002)) (alteration and omission in original); see

also Zolotukhin v. Gonzales, 417 F.3d 1073, 1077 (9th Cir. 2005) (“We may infer

prejudice even absent any allegations as to what the petitioner or his witnesses

might have said if the IJ had not cut off or refused to permit their testimony.”);

Colmenar, 210 F.3d at 972 (“Although [petitioner] does not explain exactly what

evidence he would have presented to support [his] assertions, we do not require

such an explanation to find prejudice.”).

      Ali repeatedly told the IJ that he had a friend who could help him prepare

documents for his case, and that he wanted to hire a lawyer. During his credible

fear interview, Ali clearly explained his conversion to Shia Islam and the violent

attacks he suffered as a result. Yet after the IJ denied Ali’s motions to continue

and change venue, and informed Ali that his merits hearing would be held that day,

Ali became less and less responsive, failing to answer even basic questions posed

by the IJ. Ali also stated that he was not well after the IJ failed to understand parts

of his testimony. Had Ali been provided additional time to retain counsel, collect

documents, and prepare his claims, he may have been able to demonstrate that his

fear of persecution was well-founded. See Colmenar, 210 F.3d at 972.


                                            3
      2.     The BIA’s reliance on Zetino v. Holder, 622 F.3d 1007 (9th Cir.

2010), is misplaced. In Zetino, we considered a petitioner’s claim that the BIA

violated due process by denying his motion to accept a late brief. Id. at 1012.

Despite the petitioner’s “failure to properly file an appellate brief, the BIA

considered the merits of his application because he had sufficiently articulated his

challenges to the IJ’s decision in his Notice of Appeal.” Id. at 1011. We held that

even if a due process violation existed, the petitioner could not “show prejudice

because the BIA considered all of the facts presented and applied them to the law.”

Id. at 1014. Because Ali contends he was deprived of an opportunity to present

additional evidence in support of his claims, the BIA did not consider all the facts

Ali seeks to present. See Zolotukhin, 417 F.3d at 1077.1

      Petition for review GRANTED and REMANDED.




1
  In light of this disposition, we need not address the two other issues raised by Ali,
namely whether (1) the IJ erred in her adverse credibility determination and (2) the
BIA erred in its affirmance of the IJ’s denial of CAT relief. Ali may raise these
issues in any future petition for rehearing, if necessary.

                                           4